     Case 1:21-cr-00032-AJT Document 14 Filed 04/27/21 Page 1 of 11 PageID# 35




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

UNITED STATES OF AMERICA                          )
                                                  )
               V.                                 )          No. 1:21cr32
                                                  )
ANNE B. ROBINS,                                   )
           Defendant.                             )

                                       Statement of Facts

        The United States and the defendant, Anne B. Robins, stipulate that the allegations in the

one-count Criminal Information and the following facts are true and correct. The United States

and Robins further stipulate that had the matter gone to trial, the United States would have proven

the allegations in the Criminal Information and the following facts beyond a reasonable doubt.

I.      Introduction

        I.     As set forth in greater detail below, beginning at least in or about January 2010 and

continuing thereafter through in or about June 2015, defendant Anne B. Robins ("Robins")

unlawfully, voluntarily, intentionally, and knowingly conspired, combined, confederated, and

agreed with M.C.M. and others to commit wire fraud, that is: having devised and intending to

devise a scheme and artifice to defraud Prime Contractor #1, the National Aeronautics and Space

Administration ("NASA"), and others, and to obtain from Prime Contractor #1 and NASA money

and property by means of materially false and fraudulent pretenses, representations, and promises,

to transmit and cause to be transmitted by means of wire communication in interstate commerce

writings, signs, and signals for the purpose of executing the scheme and artifice, in violation of

Title 18, United States Code, Section 1343.
Case 1:21-cr-00032-AJT Document 14 Filed 04/27/21 Page 2 of 11 PageID# 36
Case 1:21-cr-00032-AJT Document 14 Filed 04/27/21 Page 3 of 11 PageID# 37
Case 1:21-cr-00032-AJT Document 14 Filed 04/27/21 Page 4 of 11 PageID# 38
Case 1:21-cr-00032-AJT Document 14 Filed 04/27/21 Page 5 of 11 PageID# 39
Case 1:21-cr-00032-AJT Document 14 Filed 04/27/21 Page 6 of 11 PageID# 40
Case 1:21-cr-00032-AJT Document 14 Filed 04/27/21 Page 7 of 11 PageID# 41
Case 1:21-cr-00032-AJT Document 14 Filed 04/27/21 Page 8 of 11 PageID# 42
Case 1:21-cr-00032-AJT Document 14 Filed 04/27/21 Page 9 of 11 PageID# 43
Case 1:21-cr-00032-AJT Document 14 Filed 04/27/21 Page 10 of 11 PageID# 44
Case 1:21-cr-00032-AJT Document 14 Filed 04/27/21 Page 11 of 11 PageID# 45
